     Case 2:18-cv-01711-KJM-DMC Document 36 Filed 09/14/20 Page 1 of 6

 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CLIFFORD BRENT THOMAS,                           No. 2:18-CV-1711-KJM-DMC-P
12                      Plaintiff,
13           v.                                        ORDER
14    J. WALTERS, et al.,
15                      Defendants.
16

17                 Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court are defendants’ partial motion to dismiss (ECF No.

19   27).

20
21                                           I. BACKGROUND

22                 Plaintiff is an inmate within the California Department of Corrections and

23   Rehabilitation system. On February 1, 2019, plaintiff submitted a first amended complaint,

24   alleging to have suffered mistreatment by employees at the California Health Care Facility in

25   Stockton, California. See ECF No. 13.

26   ///

27   ///

28   ///
                                                       1
     Case 2:18-cv-01711-KJM-DMC Document 36 Filed 09/14/20 Page 2 of 6

 1                  On November 12, 2017, plaintiff went to E-yard and suffered a seizure. Plaintiff

 2   claims several officers were standing around him when he awoke. E-yard nurses responded to

 3   Plaintiff’s situation and he refused medical treatment. See ECF No. 13, pg. 5. Sergeant Walters

 4   intervened, and directed two officers to push Plaintiff back to D-yard. See id. at 5-6. Plaintiff

 5   claims he had a second seizure, and an unidentified nurse stated that it was time to take plaintiff’s

 6   blood. See id. at 6. Plaintiff refused, and allegedly an altercation ensued. See id. Defendants

 7   Walters, Holmes, Santisteban, Szmanski, English, Rushing, Tran, and Saeturn then purportedly

 8   attacked plaintiff and forced him to the ground to have his blood drawn. See id.

 9                  On July 1, 2019, the Court found that plaintiff’s amended complaint raised three

10   claims:

11                                  . . . (1) Defendants Jane Doe 1, Jane Doe 2, Walters,
                    Holmes, Santisteban, Szmanski, English, Rushing, Tran, and Saeteurn
12                  violated Plaintiff’s Eighth and Fourteenth Amendment rights by forcibly
                    taking his blood and beating him; (2) Defendants Walters, Halloran,
13                  Escobar, Barba, Miller, Miranda, Tong, and De Jesus violated Plaintiff
                    First Amendment rights by retaliating against him for filing CDCR
14                  grievances; and (3) Defendant Price violated Plaintiff Fourteenth
                    Amendment equal protection right by discriminating against him on the
15                  basis of his race when Price used racial slurs against Plaintiff and asked
                    “why don’t you just die.”
16
                    ECF No. 14, pg. 2.
17

18   On August 14, 2019, the Court directed service of process by the United States Marshal. See

19   ECF No. 17. All defendants except defendants Price and Santisteban have been served. Process

20   directed to defendants Price and Santisteban was returned unexecuted on December 19, 2019.
21   See ECF Nos. 23 and 26.

22                  On December 30, 2019, defendants Barba, De Jesus, Miranda, English, Halloran,

23   Rushing, Escobar, Walters, Tong, Tran, Miller, Holmes, and Saeteurn submitted the pending

24   motion to dismiss plaintiff’s Fourteenth Amendment claims on the grounds that the Due Process

25   Clause of the Fourteenth Amendment does not guarantee plaintiff protection from blood tests. See

26   ECF No. 27. On January 22, 2020, plaintiff submitted his opposition to the motion to dismiss. See
27   ECF No. 31. On January 24, 2020, defendants Szmanski filed a notice of joinder in defendants’

28   motion to dismiss. See ECF No. 32. Also on January 24, 2020, all defendants submitted a single
                                                        2
     Case 2:18-cv-01711-KJM-DMC Document 36 Filed 09/14/20 Page 3 of 6

 1   reply to plaintiff’s opposition. See ECF No. 33. On February 7, 2020, plaintiff submitted an

 2   unauthorized sur-reply to defendant’s reply. See ECF No. 34. The Court now reviews defendants’

 3   motion to dismiss.

 4

 5                            II. STANDARD FOR MOTION TO DISMISS

 6                  In considering a motion to dismiss, the Court must accept all allegations of

 7   material fact in the complaint as true. See Erickson v. Pardus, 551 U.S. 89, 93-94 (2007). The

 8   Court must also construe the alleged facts in the light most favorable to the plaintiff. See Scheuer

 9   v. Rhodes, 416 U.S. 232, 236 (1974); see also Hosp. Bldg. Co. v. Rex Hosp. Trustees, 425 U.S.

10   738, 740 (1976); Barnett v. Centoni, 31 F.3d 813, 816 (9th Cir. 1994) (per curiam). All

11   ambiguities or doubts must also be resolved in the plaintiff's favor. See Jenkins v. McKeithen,

12   395 U.S. 411, 421 (1969). However, legally conclusory statements, not supported by actual

13   factual allegations, need not be accepted. See Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949-50 (2009).

14   In addition, pro se pleadings are held to a less stringent standard than those drafted by lawyers.

15   See Haines v. Kerner, 404 U.S. 519, 520 (1972).

16                  Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain statement

17   of the claim showing that the pleader is entitled to relief” in order to “give the defendant fair

18   notice of what the . . . claim is and the grounds upon which it rests.” Bell Atl. Corp v. Twombly,

19   550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). However, in order

20   to survive dismissal for failure to state a claim under Rule 12(b)(6), a complaint must contain
21   more than “a formulaic recitation of the elements of a cause of action;” it must contain factual

22   allegations sufficient “to raise a right to relief above the speculative level.” Id. at 555-56. The

23   complaint must contain “enough facts to state a claim to relief that is plausible on its face.” Id. at

24   570. “A claim has facial plausibility when the plaintiff pleads factual content that allows the

25   court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

26   Iqbal, 129 S. Ct. at 1949. “The plausibility standard is not akin to a ‘probability requirement,’ but
27   it asks for more than a sheer possibility that a defendant has acted unlawfully.” Id. (quoting

28   Twombly, 550 U.S. at 556). “Where a complaint pleads facts that are ‘merely consistent with’ a
                                                        3
     Case 2:18-cv-01711-KJM-DMC Document 36 Filed 09/14/20 Page 4 of 6

 1   defendant’s liability, it ‘stops short of the line between possibility and plausibility for entitlement

 2   to relief.” Id. (quoting Twombly, 550 U.S. at 557).

 3                  In deciding a Rule 12(b)(6) motion, the Court generally may not consider materials

 4   outside the complaint and pleadings. See Cooper v. Pickett, 137 F.3d 616, 622 (9th Cir. 1998);

 5   Branch v. Tunnell, 14 F.3d 449, 453 (9th Cir. 1994). The Court may, however, consider: (1)

 6   documents whose contents are alleged in or attached to the complaint and whose authenticity no

 7   party questions, see Branch, 14 F.3d at 454; (2) documents whose authenticity is not in question,

 8   and upon which the complaint necessarily relies, but which are not attached to the complaint, see

 9   Lee v. City of Los Angeles, 250 F.3d 668, 688 (9th Cir. 2001); and (3) documents and materials

10   of which the court may take judicial notice, see Barron v. Reich, 13 F.3d 1370, 1377 (9th Cir.

11   1994).

12                  Finally, leave to amend must be granted “[u]nless it is absolutely clear that no

13   amendment can cure the defects.” Lucas v. Dep’t of Corr., 66 F.3d 245, 248 (9th Cir. 1995) (per

14   curiam); see also Lopez v. Smith, 203 F.3d 1122, 1126 (9th Cir. 2000) (en banc).

15

16                                            III. DISCUSSION

17                  Defendants argue that plaintiff’s November 12, 2017, allegations are insufficient

18   to state a due process claim, or any other Fourteenth Amendment claim. The Court disagrees.

19                  The Due Process Clause protects prisoners from being deprived of life, liberty, or

20   property without due process of law. Wolff v. McDonnell, 418 U.S. 539, 556 (1974). In order to
21   state a claim of deprivation of due process, a plaintiff must allege the existence of a liberty or

22   property interest for which the protection is sought. See Ingraham v. Wright, 430 U.S. 651, 672

23   (1977); Bd. of Regents v. Roth, 408 U.S. 564, 569 (1972). Liberty interests can arise both from

24   the Constitution and from state law. See Hewitt v. Helms, 459 U.S. 460, 466 (1983); Meachum

25   v. Fano, 427 U.S. 215, 224-27 (1976); Smith v. Sumner, 994 F.2d 1401, 1405 (9th Cir. 1993). In

26   determining whether the Constitution itself protects a liberty interest, the court should consider
27   whether the practice in question “. . . is within the normal limits or range of custody which the

28   conviction has authorized the State to impose.” Wolff, 418 U.S. at 557-58; Smith, 994 F.2d at
                                                         4
     Case 2:18-cv-01711-KJM-DMC Document 36 Filed 09/14/20 Page 5 of 6

 1   1405. An allegation of improper use of power by public officers may be construed as alleging a

 2   substantive due process violation under § 1983. See County of Sacramento v. Lewis, 523 U.S.

 3   833, 845 (1998) (holding that substantive due process protects against arbitrary governmental

 4   action).

 5                   Here, defendants argue that plaintiff’s allegations concerning the drawing of

 6   plaintiff’s blood on November 12, 2017, did not raise a cognizable Fourteenth Amendment claim.

 7   Defendants’ argument, in its entirety, is as follows:

 8                           The Court determined that Plaintiff raised a cognizable Fourteenth
                     Amendment claim premised on the November 12, 2017 blood draw. (ECF
 9                   No. 14 at 2:22.) However, the Fourteenth Amendment does not afford any
                     protection from a blood draw. Schmerber v. California, 384 U.S. 757, 760-
10                   61 (1966). More recently, in Polk v. Placer County Sheriff, No. CIV-S-07-
                     0575-MCE-KJM, 2007 WL 1725478 at *2 (E.D. Cal. June 14, 2007), the
11                   court screened plaintiff’s claim premised on a forced blood sample. Id.
                     There, plaintiff claimed that he was forced to give a blood sample to
12                   police officers and the court expressly directed plaintiff to consult
                     Schmerber in deciding to screen the amended complaint entirely. Id.
13                   Plaintiff’s allegations concerning an alleged blood draw in this case are
                     not meaningfully distinguishable. There are no allegations that the blood
14                   draw was conducted in a manner that was medically improper, nor are
                     there allegations that the draw was conducted nefariously. Plaintiff’s
15                   pleading indicates that he was under the stress of a seizure, and that nurses
                     elected to conduct a blood draw in evaluating his condition. (Am. Compl.
16                   at 6.) Consequently, Plaintiff’s allegations concerning the alleged blood
                     draw are not cognizable under the substantive or procedural due-process
17                   clause. See Hamilton v. Brown, 630 F.3d 889, 896-97 (9th Cir. 2011); see
                     also Yusov v. Martinez, No. 00-CIV-5577-NRB, 2000 WL 1593387 at *
18                   4-5 (S.D.N.Y. Oct. 24, 2000). [. . .]
19                   ECF No. 27-1, pg. 3.
20                   The Court is not persuaded by defendants’ argument. Defendants’ broad
21   interpretation of Schmerber is unfounded. In Schmerber, the Supreme Court held that the

22   extraction of blood from an individual in a simple, medically acceptable manner, despite the

23   individual's refusal to consent, does not implicate the Due Process Clause. See Schmerber v.

24   California, 384 U.S. 757, 759-60 (1966). The Supreme Court noted: “the extraction was made by

25   a physician in a simple, medically acceptable manner in a hospital environment.” Id. However,

26   “[i]t would be a different case if the [officers] initiated the violence, refused to respect a
27   reasonable request to undergo a different form of testing, or responded to resistance with

28   inappropriate force.” Id. at n.4. Defendants also cite an Eastern District of California case, Polk v.
                                                         5
     Case 2:18-cv-01711-KJM-DMC Document 36 Filed 09/14/20 Page 6 of 6

 1   Placer Cty. Sheriff, No. CIV S-07-0575 MCE KJM P, 2007 U.S. Dist. LEXIS 45826, at *4-5

 2   (E.D. Cal. June 13, 2007). However, that case merely mentions that reviewing Schmerber would

 3   be useful in discerning Fourteenth Amendment claims relating to blood draws by public officers.

 4                  Here, plaintiff alleges that, after verbally refusing to have his blood drawn, the

 5   officers in question physically beat him and pinned him to the ground. See ECF No. 13, pg. 6.

 6   They then forced his hand in place and allowed the medical staff to draw his blood without his

 7   consent. Id. Despite this, defendants claim that the blood draw was neither “medically improper”

 8   nor “conducted nefariously.” ECF No. 27-1, pg. 3. Clearly, there is a factual dispute as to the

 9   events of November 12, 2017. However, at this stage, the Court must construe all of plaintiff’s

10   allegations as true. As such, the Court takes as true plaintiff’s claim that the officers physically

11   attacked him and restrained him on the prison floor for no discernable reason aside from a verbal

12   refusal to allow his blood to be drawn. Therefore, the Court finds that the factual allegations in

13   this case are distinguishable from those in Schmerber and are sufficient to proceed.

14

15                                          IV. CONCLUSSION

16                  Based on the foregoing, the undersigned recommends that defendants’ motion to

17   dismiss (ECF No. 27) be denied.

18                  These findings and recommendations are submitted to the United States District

19   Judge assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days

20   after being served with these findings and recommendations, any party may file written
21   objections with the court. Responses to objections shall be filed within 14 days after service of

22   objections. Failure to file objections within the specified time may waive the right to appeal. See

23   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

24

25   Dated: September 14, 2020
                                                             ____________________________________
26                                                           DENNIS M. COTA
27                                                           UNITED STATES MAGISTRATE JUDGE

28
                                                         6
